               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



THE WOLK LAW FIRM,               : CIVIL ACTION
DON GOLDSTEIN, and               : NO. 16-05632
INGRID GOLDSTEIN,                :
                                 :
     Plaintiffs,                 :
                                 :
v.                               :
                                 :
UNITED STATES OF AMERICA         :
NATIONAL TRANSPORTATION SAFETY   :
BOARD,                           :
                                 :
     Defendant.                  :




               A M E N D E D     M E M O R A N D U M1


EDUARDO C. ROBRENO, J.                         JUNE 18, 2019



I.   INTRODUCTION

          Plaintiffs are a law firm retained to represent

aircraft accident victims and their families, and the parents of

Mark Goldstein, an aircraft accident victim.    ECF No. 16 ¶¶ 1,

3.   The Amended Complaint only identifies the Goldstein family

as clients of the law firm.    Id. ¶ 4.



1         Exhibit A to this Amended Memorandum is a blackline
version showing the additions and deletions to the text of the
original Memorandum to conform the Amended Memorandum to the
Order of June 18, 2019 granting Defendant’s Motion for
Reconsideration.
          Plaintiffs filed this suit against the National

Transportation Safety Board (NTSB) because the NTSB has denied

Plaintiffs’ Freedom of Information Act (FOIA) requests2 for

documents related to seven aircraft accident investigations.3

See id. ¶¶ 10-14.   Plaintiffs requested the NTSB to produce

various types of materials, including “investigation materials,”

“missing pieces of the [Goldstein] accident aircraft wreckage,”

“logbooks and video footage of the accident,” and “data download

from equipment onboard the accident aircraft.”    See id. ¶ 13.

          Earlier in the litigation, the Court granted the

NTSB’s motion to dismiss Count I -- “Obstruction of Justice and

Violation of Due Process”.   See ECF No. 15.   Only Count II

2         Plaintiffs filed their FOIA requests because they have
a particular interest in the information sought. However, the
FOIA does not require a requestor to have peculiar interests,
rather “the identity of the requesting party has no bearing on
the merits of his or her FOIA request.” U.S. Dep’t of Justice
v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 771
(1989). Indeed, Congress “clearly intended the FOIA to give any
member of the public as much right to disclosure as one with a
special interest in a particular document.” Id. (quoting NLRB
v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975)) (quotation
marks and alterations omitted). Put another way, neither a
noble nor a nefarious purpose will alter the scope of materials
available under the FOIA.

3         According to the NTSB, the investigations have been
completed.

          During this case, Plaintiffs informed the Court that
they were involved in litigation over these aircraft accidents.
According to Plaintiffs, the aircraft accident litigation is
still active.



                                 2
remains in this case -- “Violation of the Freedom of Information

Act”.

             The NTSB filed a motion for summary judgment.   ECF No.

51.     The NTSB’s briefing includes a “Vaughn” index, ECF No. 51-

1, that describes the nature of the materials it continues to

withhold from Plaintiffs and the reason why those materials are

being withheld.     See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.

1973).      The NTSB also submitted copies of documents and videos

to the Court for in camera review.

             Upon consideration of the parties’ arguments, and

following an in camera review, the Court finds that the NTSB

properly denied Plaintiffs’ FOIA requests for the documents and

videos.

             Furthermore, the Court is not authorized under the

FOIA to order the production of the aircraft wreckage because it

is not an agency record, and the NTSB has not withheld chain of

custody documents concerning the wreckage.

II.   LAW

             The FOIA confers federal jurisdiction to enjoin a

federal agency from withholding agency records that are

improperly being withheld.      5 U.S.C. § 552(a)(4)(B); U.S. Dep’t

of Justice v. Tax Analysts, 492 U.S. 136, 142 (1989) (explaining

that federal jurisdiction exists to determine whether there are

improperly withheld agency records).      “For purposes of the FOIA,


                                    3
the term ‘records’ does not include tangible objects.”       Friedman

v. U.S. Secret Serv., 923 F. Supp. 2d 262, 275 (D.D.C. 2013).

            The “FOIA creates a presumption favoring disclosure”

of Government documents.    Manna v. U.S. Dep’t of Justice, 51

F.3d 1158, 1163 (3d Cir. 1995).       Furthermore, as a predicate to

granting FOIA relief, the agency records must have been

withheld.   See 5 U.S.C. § 552(a)(4)(B); Tax Analysts, 492 U.S.

at 142.   However, certain categories of documents are exempt

from the FOIA’s production requirements, i.e., an agency may

withhold materials that fall within one or more of the nine

enumerated exemptions.     See 5 U.S.C. § 552(b).    As relevant to

this case, by statutory exemption number, the FOIA does not

apply to matters and materials that are:

            (2) related solely to the internal personnel
            rules and practices of an agency;

            (3) specifically exempted from disclosure by
            statute if that statute requires that the matters
            be withheld from the public in such a manner as
            to leave no discretion on the issue or
            establishes particular criteria for withholding
            or refers to particular types of matters to be
            withheld;

            (4) trade secrets and commercial or financial
            information obtained from a person and privileged
            or confidential;

            (5) inter-agency or intra-agency memorandums or
            letters that would not be available by law to a
            party other than an agency in litigation with the
            agency, provided that the deliberative process
            privilege shall not apply to records created 25
            years or more before the date on which the
            records were requested; and


                                  4
         (6) personnel and medical files and similar files
         the disclosure of which would constitute a
         clearly unwarranted invasion of personal privacy.

Id.

         A district court reviews an agency’s use of a FOIA

exemption to withhold documents de novo.   Id. § 552(a)(4)(B).

         The agency has the burden of showing that a statutory

exemption applies.   Id.; see also Manna, 51 F.3d at 1163 (citing

McDonnell v. United States, 4 F.3d 1227, 1241 (3d Cir. 1993)).

         The agency can sustain its burden under the FOIA by

submitting a detailed explanation, that can take many different

forms and combinations, that “describe[s] the material withheld

and detail[s] why it fits within the claimed exemption.”

McDonnell, 4 F.3d at 1241; Lame v. U.S. Dep’t of Justice, 654

F.2d 917, 922 (3d Cir. 1981) (“[T]the district court must have

furnished to it, in whatever form, public or private, all of the

detailed justifications advanced by the government for non-

disclosure.”).   The court may order the agency to submit copies

of the withheld materials for in camera review.   5 U.S.C.

§ 552(a)(4)(B); see also Ferri v. Bell, 645 F.2d 1213, 1225–26

(3d Cir. 1981), modified, 671 F.2d 769 (3d Cir. 1982).

         The agency is entitled to summary judgment in a FOIA

case if the agency “describe[s] the withheld information and the

justification for withholding [it] with reasonable specificity,

demonstrating a logical connection between the information and



                                 5
the claimed exemption” and the agency’s submissions in support

of withholding “are not controverted by either contrary evidence

in the record nor by evidence of agency bad faith.”    Manna, 51

F.3d at 1163-64 (quoting Am. Friends Serv. Comm. v. Dep’t of

Def., 83l F.2d 441, 444 (3d Cir. 1987)).   The court may also

grant summary judgment after in camera review.    See Lame v. U.S.

Dep’t of Justice, 767 F.2d 66, 71-72 (3d Cir. 1985); Cuccaro v.

Sec’y of Labor, 770 F.2d 355, 356-57, 361 (3d Cir. 1985).



III. DISCUSSION

         Plaintiffs seek the production of documents and other

materials in connection with seven NTSB aircraft accident

investigations.   See ECF No. 51 at 4-7; ECF No. 52-1 at 2.     In

support of its motion for summary judgment, the NTSB identified

and argued the applicability of at least one of Exemptions 2, 3,

4, 5, or 6 as the basis for withholding each of the materials

listed in the Vaughn index.   See ECF No. 51-1.   The majority of

the materials were withheld pursuant to Exemption 5.   See id.

In some instances, Exemptions 5 and 6 are asserted.

         Below, the Court addresses by exemption category

whether the asserted exemptions properly apply to the withheld

materials.   The Court also addresses Plaintiffs’ request for

aircraft accident wreckage and related documents.




                                 6
     A.     Exemption 2

            Under Exemption 2, an agency may withhold materials

that are:

            related solely to the internal personnel rules
            and practices of an agency.

5 U.S.C. § 552(b)(2).

            Plaintiffs did not argue in their opposition briefing

that the NTSB had improperly withheld materials under Exemption

2.   See ECF No. 52-1.

            The Court agrees with the NTSB that Exemption 2

applies to the withheld communications that concern requests for

“compensatory and overtime pay for work during the

investigation.”    ECF No. 51 at 11; see Milner v. Dep’t of Navy,

562 U.S. 562, 570 & n.4, 581 (2011).

     B.     Exemption 3

            Under Exemption 3, an agency may withhold materials

that are:

            specifically exempted from disclosure by statute
            if that statute requires that the matters be
            withheld from the public in such a manner as to
            leave no discretion on the issue or establishes
            particular criteria for withholding or refers to
            particular types of matters to be withheld.

5 U.S.C. § 552(b)(3).

            The NTSB argues that a video taken by a passenger on

the aircraft using a cell phone is exempted from disclosure by

statute.    ECF No. 51 at 12.   The statute, 49 U.S.C. § 1114(c),



                                  7
prohibits the NTSB from disclosing a recording made by cockpit

video recorder (CVR):

         [The NTSB] may not disclose publicly any part of
         a cockpit voice or video recorder recording or
         transcript of oral communications by and between
         flight crew members and ground stations related
         to an accident or incident investigated by the
         [NTSB].

49 U.S.C. § 1114(c)(1) (emphasis added).

         The NTSB further argues that the CVR statute falls

within the ambit of Exemption 3 because, by the terms of the

statute, the NTSB has no discretion on the issue of disclosure.

ECF No. 51 at 12-13.

         As to whether the cell phone video at issue qualifies

as a CVR recording, the NTSB argues that it interprets the

statute to include “videos of the interior of the cockpit taken

with a cell phone.”     Id.   The NTSB further argues that it is

entitled to deference on this interpretation.      Id.

         In response, Plaintiffs do not rebut any of the NTSB’s

arguments that the CVR statute is an Exemption 3 statute, the

NTSB correctly interpreted the CVR statute, or that the cell

phone video is CVR statute material.     Instead, Plaintiffs

respond that Congress “has explicitly authorized courts to order

production of onboard video under 49 U.S.C. § 1154.”      ECF No.

52-1 at 5.   Plaintiffs argue that “under 49 U.S.C. § 1154, the

video recording may be produced in discovery,” provided certain




                                   8
conditions are met.4   Id. at 14-15.   Plaintiffs further argue

that “virtually every court that has addressed the issue has


4         Of relevance to Plaintiffs’ argument, 49 U.S.C.
§ 1154(a) provides:

          (1)(C) Except as provided by this subsection, a
          party in a judicial proceeding may not use
          discovery to obtain a cockpit or surface vehicle
          recorder recording.

          (3) Except as provided in paragraph (4)(A) of
          this subsection, a court may allow discovery by a
          party of a cockpit or surface vehicle recorder
          recording, including with regard to a video
          recording any still image that the National
          Transportation Safety Board has not made
          available to the public under section 1114(c) or
          1114(d) of this title, if, after an in camera
          review of the recording, the court decides that—

               (A) the parts of the transcript made
               available to the public under section
               1114(c) or 1114(d) of this title and to the
               party through discovery under paragraph (2)
               of this subsection do not provide the party
               with sufficient information for the party to
               receive a fair trial; and

               (B) discovery of the cockpit or surface
               vehicle recorder recording, including with
               regard to a video recording any still image
               that the National Transportation Safety
               Board has not made available to the public
               under section 1114(c) or 1114(d) of this
               title, is necessary to provide the party
               with sufficient information for the party to
               receive a fair trial.

          (4)(A) When a court allows discovery in a
          judicial proceeding of a still image or a part of
          a cockpit or surface vehicle recorder transcript
          not made available to the public under section
          1114(c) or 1114(d) of this title or a cockpit or
          surface vehicle recorder recording, the court
          shall issue a protective order—


                                 9
held the CVR recording discoverable, since it is likely to lead

to the discovery of evidence that is relevant to the allegations

of the parties involved.”   Id. at 16 (citing eight pan-United

States federal and state court decisions5).

           To evaluate whether an agency has properly invoked

Exemption 3, the Court must first determine whether the claimed

statute is a statute of FOIA exemption, and second whether the

withheld material satisfies the criteria of that exemption

statute.   See C.I.A. v. Sims, 471 U.S. 159, 167 (1985).

           The first part of the test is straightforward in this

case, and the Court finds that the CVR statute is one that is



           (i) to limit the use of the still image, the part
           of the transcript, or the recording to the
           judicial proceeding; and

           (ii) to prohibit dissemination of the still
           image, the part of the transcript, or the
           recording to any person that does not need access
           to the still image, the part of the transcript,
           or the recording for the proceeding.


5         Those decisions are: McCoy v. Southwest Airlines Co.,
208 F.R.D. 617 (C.D. Cal. 2002); Buschmann v. Little Rock
National. Airport, 222 F.R.D. 114 (N.D. Tex. 2004); In re Air
Crash at Lexington, Kentucky, August 27, 2006, No. CIV.A. 5:06-
CV316-KSF, 2007 WL 4321865 (E.D. Ky. Dec. 6, 2007); In re
September 11 Litigation, No. 02 CIV. 7912 (AKH), 2007 WL 2668608
(S.D.N.Y. Sept. 12, 2007); Wandel v. American Airlines, Inc.,
No. 052-00275, slip op. (Mo. St. Louis Cir. Ct. Apr. 18, 2007);
In Re Aircrash Near Roselawn, Indiana, MDL-1070, No. 95 C 4593,
slip op. (N.D. Ill. Dec. 4, 1996); McCoy v. USAir, Inc., No.
94L11726, slip op. (Ill. Cook Cnty. Dec. 23, 1997); and In Re
Air Crash Disaster at John F. Kennedy International Airport, 687
F.2d 626 (2d Cir. 1982).


                                10
covered by Exemption 3.   By its plain terms, § 1114(c)(1)

prohibits the NTSB from disclosing the video, and leaves the

NTSB with no discretion on the issue.   Therefore, this statute

is an Exemption 3 statute.

          The second part of the test is less straightforward in

this case.   The plain text of the Exemption 3 statute does not

state that it covers video recordings made by a cell phone

camera.   Thus, the inquiry turns on whether the Court agrees

with the NTSB’s interpretation that “the term ‘cockpit voice or

video recorder recording’ in § 1114(c)(1) . . . include[s]

videos of the interior of the cockpit taken with a cell phone.”

ECF No. 51 at 12-13.   The NTSB argues that its interpretation

“is reasonable and entitled to deference.”   Id. (citing e.g.,

C.I.A. v. Sims, 471 U.S. at 173-74, and Aronson v. I.R.S., 973

F.2d 962, 965 (1st Cir. 1992)).

          But should the Court defer to the NTSB’s

interpretation?   The cases cited by the NTSB do not appear to

sweep as broadly as the NTSB argues, and the answer is not so

clear.

          The Court is not persuaded that Sims fully supports

the NTSB’s position.   Sims concerned an Exemption 3 statute that

necessarily required deference to the agency because the statute

itself indicated that the agency had broad authority on the

matter to define what were covered materials in matters of


                                  11
national intelligence and secrecy, and the legislative history

confirmed this result.     See Sims, 471 U.S. at 168-73.

            The NTSB also cites the First Circuit’s decision in

Aronson, a thorough and well-reasoned opinion concerning whether

the FOIA statute was trumped by the confidentiality provisions

of a tax statute asserted as an Exemption 3 statute.       See

Aronson, 973 F.2d at 965-67.     The court juxtaposed the purposes

of the statutes:     “sunlight” is brought by the FOIA, while

“clouds” of confidentiality are brought by the Exemption 3 tax

statute at issue.     See id.   The court acknowledged that other

courts facing the exact same issue had decided the matter

“without giving the agency leeway,” but the court reasoned that

Congress’s intent was for the confidentiality statute to

control.    Id.   The court’s conclusion indicated that some

deference was required:     “once a court determines that the

statute in question is an Exemption 3 statute, and that the

information requested at least arguably falls within the

statute, FOIA de novo review normally ends.”      Id. at 967

(emphasis added).

            But other Circuits have rejected the First Circuit’s

approach in Aronson, and have ruled that there is no deference

to an agency’s interpretation when considering Exemption 3

statutes.   See, e.g., Carlson v. U.S. Postal Serv., 504 F.3d

1123, 1126–27 (9th Cir. 2007).     In Carlson, the Ninth Circuit


                                   12
explained that its own precedent, which predated the Aronson

opinion, required no deference because it was “the court’s

responsibility to ensure that agencies do not interpret

exemptions too broadly, [therefore] deference appears

inappropriate in the FOIA context.”    Id. at 1127 (quoting

Lessner v. U.S. Dep’t of Commerce, 827 F.2d 1333, 1335 (9th Cir.

1987).

            The parties did not cite, and the Court is not aware

of, Third Circuit precedent that directly answers whether the

NTSB should be afforded deference in its interpretation of an

Exemption 3 statute.    Those cases that consider FOIA do not

definitively decide the deference issues raised by the NTSB’s

argument.   See, e.g., Houghton v. Nat’l Sec. Agency, 378 F.

App’x 235, 238 (3d Cir. 2010) (“To evaluate an Agency’s

Exemption Three claim, a court must determine whether the

claimed statute is a statute of exemption under FOIA, and

whether the withheld material satisfies the criteria of the

exemption statute.” (citing Sims, 471 U.S. at 167)); McDonnell,

4 F.3d at 1249 (“[T]he Government bears the burden of

establishing that the withheld material falls within the scope

of the federal statute upon which it relies.”); Grasso v.

I.R.S., 785 F.2d 70, 72-75 (3d Cir. 1986) (ruling that a request

for disclosure was governed by the FOIA and not the tax statute,

but remaining silent on whether there is some deference); Ferri,


                                 13
645 F.2d at 1221 (“In light of [the de novo determination]

mandate, courts generally should not pay special deference to

the agency’s findings.”).

            Absent clear direction from controlling case law, the

Court returns to the text of the FOIA statute, which requires a

court to “determine the matter de novo.”    5 U.S.C.

§ 552(a)(4)(B).    The “matter” necessarily includes all of the

factual and legal decisions made by an agency, but the NTSB’s

deference argument requires the Court to parse the command of

conducting de novo review to mean only part of the agency’s

decision is reviewed rather than the matter as a whole.     Without

more guidance from the FOIA statute itself or an asserted

Exemption 3 statute (as was the case in Sims), the Court is not

confident that such parsing is the appropriate default mode of

analysis.

            While the issue of deference remains unclear, even if

the Court does not give deference to the agency’s

interpretation, the Court finds that cell phone video falls

within the material covered by the asserted Exemption 3 statute,

49 U.S.C. § 1114(c)(1).    Whether a video is recorded by a device

that is attached to the aircraft or is handheld, to the extent

video footage of the cockpit is recorded, any differences

between the devices are irrelevant.    What is important is the

prohibition on disclosure of recordings made of the cockpit:


                                 14
the manner of recording is immaterial.   This view is further

supported by Plaintiffs’ explanation that the cell phone video

would generally show exactly the types of information captured

by a fixed or built-in cockpit video recorder.   See ECF No. 52-1

at 6.

          All that is left to discuss is Plaintiffs’ “exemption-

to-the-exemption” argument.   Given that the Court has found that

there is an absolute prohibition imposed by § 1114(c)(1), access

to the materials under the FOIA is foreclosed, and so the Court

need not address this argument.6


6         In any case, Plaintiffs misapprehend the scope and
purpose of the statute they cite, 49 U.S.C. § 1154(a), as
authorizing disclosure of the video.

          As the NTSB correctly states, § 1154(a) applies to
litigation over aircraft crashes, not litigation over FOIA
access. Indeed, the text of § 1154(a) restricts its
applicability by stating that “[e]xcept as provided by this
subsection, a party in a judicial proceeding may not use
discovery . . . .” 49 U.S.C. § 1154(a)(1). And before a court
presiding over the case in which discovery is requested can
order the NTSB to produce a CVR recording, the court must
determine whether “discovery . . . is necessary to provide the
party with sufficient information for the party to receive a
fair trial.” Id. § 1154(a)(3)(B). A court that is not
presiding over the aircraft litigation cannot be expected to
determine what information the requesting party needs.

          At least one district court has found that the
forerunner to § 1154(a) did not require disclosure of the CVR
recordings. In McGilvra v. National Transportation Safety
Board, 840 F. Supp. 100 (D. Colo. 1993), cited by the NTSB, the
court faced a FOIA request for the CVR tape from an aircraft
crash. At the time the FOIA request was made, litigation over
the aircraft crash was pending in an Illinois state court.
McGilvra, 840 F. Supp. at 101. The federal court ruled that


                                15
     C.     Exemption 4

            Under Exemption 4, an agency may withhold materials

that are:

            trade secrets and commercial or financial
            information obtained from a person and privileged
            or confidential.

5 U.S.C. § 552(b)(4).

            Plaintiffs did not argue in their opposition briefing

that the NTSB had improperly withheld materials under Exemption

4.   See ECF No. 52-1.

            The Court agrees with the NTSB that Exemption 4

applies to the withheld record that contains “commercial

information about an aircraft component.”    ECF No. 51 at 16;

Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312,

319 (D.C. Cir. 2006).

     D.     Exemption 5

            Under Exemption 5, an agency may withhold materials

that are:

            inter-agency or intra-agency memorandums or
            letters that would not be available by law to a

“[t]he determination whether the [video] is discoverable by a
party to plane crash litigation is a question that must be
addressed to the court where that litigation is pending. . . .
The FOIA does not grant this court authority to order discovery
in a case that is not pending before it.” Id. at 103 (emphasis
added).

          Although Plaintiffs were able to cite a litany of
cases in which production was ordered, see supra n.2, those
cases all concerned aircraft crash litigation and not FOIA
litigation, rendering those decisions inapposite.


                                 16
           party other than an agency in litigation with the
           agency, provided that the deliberative process
           privilege shall not apply to records created 25
           years or more before the date on which the
           records were requested.

5 U.S.C. § 552(b)(5).

           The NTSB argues that these materials are exempted as

being privileged documents that reflect the NTSB’s deliberative

process in determining the circumstances of the accidents and in

developing safety recommendations.     ECF No. 51 at 18-23.

Further, the NTSB argues that the deliberative process privilege

is not limited to documents related to a policy decision, and

that factual information is also protected.     Id. at 24-27.

           Plaintiffs argue that Exemption 5 does not apply

because the documents are unrelated to a policy decision.       ECF

No. 52-1 at 10-11.   Plaintiffs also argue that factual materials

are not protected.   Id. at 12.

           Exemption 5 “encompasses the traditional discovery

privileges, including the deliberative process privilege, which

‘protects agency documents that are both predecisional and

deliberative.’”   Abdelfattah v. U.S. Dep’t of Homeland Sec., 488

F.3d 178, 183 (3d Cir. 2007) (quoting Judicial Watch, Inc. v.

FDA, 449 F.3d 141, 151 (D.C. Cir. 2006); citing Dep’t of the

Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8

(2001)).




                                  17
           To decide whether the predecisional privilege applies,

a court must determine whether the document “was generated

before the adoption of an agency policy,” or other decision, and

whether the document “reflects the give-and-take of the

consultative process.”    Coastal States Gas Corp. v. Dep’t of

Energy, 617 F.2d 854, 866 (D.C. Cir. 1980).     The privilege

covers “recommendations, draft documents, proposals,

suggestions, and other subjective documents which reflect the

personal opinions of the writer rather than the policy of the

agency.”   Id.   Such documents “would inaccurately reflect or

prematurely disclose the views of the agency, suggesting as

agency position that which is as yet only a personal position.”

Id.

           An agency does not have to identify a specific

decision in order to invoke Exemption 5.     N.L.R.B. v. Sears,

Roebuck & Co., 421 U.S. 132, 151 n.18 (1975).    However, the

agency must identify “what deliberative process is involved, and

the role played by the documents.”     Coastal States Gas Corp.,

617 F.2d at 868.

           Exemption 5 still applies to predecisional materials

even after a decision has been made:

           The purpose of the privilege for predecisional
           deliberations is to insure that a decisionmaker
           will receive the unimpeded advice of his
           associates. The theory is that if advice is
           revealed, associates may be reluctant to be


                                 18
           candid and frank. It follows that documents
           shielded by executive privilege remain privileged
           even after the decision to which they pertain may
           have been effected, since disclosure at any time
           could inhibit the free flow of advice, including
           analysis, reports, and expression of opinion
           within the agency.

Fed. Open Mkt. Comm. of Fed. Reserve Sys. v. Merrill, 443 U.S.

340, 359–60 (1979).

           The privilege also protects the work done by

consultants on behalf of the agency.     See, e.g., McKinley v. Bd.

of Governors of Fed. Reserve Sys., 647 F.3d 331, 336-39 (D.C.

Cir. 2011).

           “Purely factual material usually cannot be withheld

under Exemption 5 unless it reflects an ‘exercise of discretion

and judgment calls.’”    Ancient Coin Collectors Guild v. U.S.

Dep’t of State, 641 F.3d 504, 513 (D.C. Cir. 2011) (quoting

Mapother v. Dep’t of Justice, 3 F.3d 1533, 1539 (D.C. Cir.

1993)).    “[T]he selection or organization of facts” may be “part

of an agency’s deliberative process,” and thus exempt under

Exemption 5.   Id. (citing Montrose Chem. Corp. of Cal. v. Train,

491 F.2d 63, 71 (D.C. Cir. 1974)).     Thus, the D.C. Circuit has

held that non-disclosure was proper where a report’s factual

material had been “assembled through an exercise of judgment in

extracting pertinent material from a vast number of documents

for the benefit of an official called upon to take discretionary

action.”   Mapother, 3 F.3d at 1539.


                                 19
            The privilege applies to agency decisions that are not

a policy decision.     Klamath, 532 U.S. at 8 (“[D]eliberative

process covers documents reflecting advisory opinions,

recommendations and deliberations comprising part of a process

by which governmental decisions and policies are formulated.”

(emphasis added)(internal quotation marks omitted)).

            Several circuit decisions confirm not only that the

privilege applies to decisions that are not formally policy, but

in particular to investigations of aircraft accidents by various

agencies.    The D.C. Circuit affirmed a ruling that

“predecisional material from aircraft accident investigations”

was properly withheld “under the deliberative process privilege

incorporated into Exemption 5.”    Badhwar v. U.S. Dep’t of Air

Force, 829 F.2d 182, 183, 184-85 (D.C. Cir. 1987).

            The Ninth Circuit has also considered whether

Exemption 5 had been properly invoked in a case involving an

aircraft accident.     Lahr v. Nat’l Transp. Safety Bd., 569 F.3d

964 (9th Cir. 2009).    The court ruled that certain documents

were part of the predecisional process where those documents had

been prepared “for the specific purpose of aiding the agency in

its determination of the likely flight path of the aircraft

following the explosion, a determination central to the

[agency’s] task of explaining what [happened],” and that

discussed “estimates of the aircraft’s flight path, [and]


                                  20
reviews those estimates and makes recommendations.”     Id. at 982-

83.   Because those documents exposed the thought processes of

the agency, including evaluations of data and calculations, the

privilege applied.   Id. at 982-84.

          The Court finds that the materials at issue are

protected by the predecisional privilege.   First, the NTSB is

investigating various accidents, and has not yet issued a

finding or recommendation as a result of the investigation.      It

is of no moment that the process may not result in an

adjudication or the adoption of a policy; rather, the

deliberative process is at work, has yet to be completed, and

will likely result in the issuance of a report with

recommendations.

          Second, the materials reflect the give-and-take of the

consultative process, including draft documents and

correspondence containing questions and answers.   To the extent

the materials have factual information, they are still protected

because they represent agency workers’ discretion and judgment

calls, for example through the selection, interpretation, or

manipulation to generate other factual bases for further use.

See Ancient Coin Collectors Guild, 641 F.3d at 513; Lahr, 569

F.3d at 982-83.

          The Court finds that the NTSB properly withheld the

materials identified under Exemption 5.


                                21
    E.      Exemption 6

            Under Exemption 6, an agency may withhold materials

that are:

            personnel and medical files and similar files the
            disclosure of which would constitute a clearly
            unwarranted invasion of personal privacy.

5 U.S.C. § 552(b)(6).

            Exemption 6 protects privacy interests of individuals,

whether the individuals are alive or dead.    Nat’l Archives &

Records Admin. v. Favish, 541 U.S. 157, 167 (2004).

            The NTSB argues that the materials at issue here

include photographs “depicting mutilated human remains, autopsy

reports, and medical case reviews,” and are thus “personnel,

medical and similar files” covered by Exemption 6.    ECF No. 51

at 29.

            Plaintiffs make a one-paragraph argument calling for

the Court to apply relevant case law and to balance the public

interest in disclosure against privacy interests.    ECF No. 52-1

at 13.   Plaintiffs do not claim to have a direct and personal

interest in the Exemption 6 materials.    See id.

            In the Third Circuit, to determine whether disclosure

under the FOIA is required, a court must “determine whether the

information sought is subject to privacy protection and, if so,

whether the invasion of privacy is ‘clearly unwarranted.’       This

inquiry involves a balancing of the public interest served by



                                 22
disclosure against the harm resulting from the invasion of

privacy.”    Int’l Bhd. of Elec. Workers Local Union No. 5 v. U.S.

Dep’t of Hous. & Urban Dev., 852 F.2d 87, 89 (3d Cir. 1988),

holding modified by Sheet Metal Workers Int’l Ass’n, Local Union

No. 19 v. U.S. Dep’t of Veterans Affairs, 135 F.3d 891 (3d Cir.

1998).

            “[T]he reason for which [a plaintiff] seeks disclosure

of the medical records [and similar files] at issue . . . is

irrelevant to whether disclosure is proper.”     McDonnell, 4 F.3d

at 1253.     “Instead, whether disclosure of a private document is

warranted under Exemption 6 must turn . . . on the nature of the

requested document and its relationship to the basic purpose of

the [FOIA] to open agency action to the light of public

scrutiny.”    Id. (internal quotation marks omitted) (quoting

Dep’t of Air Force v. Rose, 425 U.S. 352, 372 (1976)).     Indeed,

“the FOIA’s central purpose is to ensure that the Government’s

activities be opened to the sharp eye of public scrutiny, not

that information about private citizens that happens to be in

the warehouse of the Government be so disclosed.”     Reporters

Comm., 489 U.S. at 774.

            The Court finds that the strong privacy interests of

the deceased and the relatives of the deceased are not

outweighed by any public interest factors which are, at most,

minimal.     The documents reveal little-to-nothing at all about


                                  23
the agency’s activities and conduct, rather the documents

concern medical issues and medical opinions.   Accordingly, the

death scene photographs, autopsy reports, and medical case

reviews were properly withheld under Exemption 6.

    F.   Aircraft wreckage & Chain of custody documents

         The NTSB did not move for summary judgment on

Plaintiffs’ request for pieces of the aircraft wreckage or

documents relating to the wreckage.   See ECF No. 16 ¶ 13, Prayer

for Relief to Count II.

         Plaintiffs argue that in light of the NTSB’s silence

on this issue, the Court should order “such components [to] be

produced, or information as to their chain of custody [to] be

presented to the Plaintiffs.”   ECF No. 52-1 at 17.7



7         “FOIA cases typically and appropriately are decided on
motions for summary judgment.” Defs. of Wildlife v. U.S. Border
Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); see also, Rimmer
v. Holder, 700 F.3d 246, 255 (6th Cir. 2012); Cooper Cameron
Corp. v. U.S. Dep’t of Labor, Occupational Safety & Health
Admin., 280 F.3d 539, 543 (5th Cir. 2002); Samahon v. F.B.I., 40
F. Supp. 3d 498, 502 (E.D. Pa. 2014). This case is no
different. On September 12, 2017, the Court held a status and
scheduling conference during which the Court explained that the
merits of Plaintiffs’ FOIA requests would be resolved through
summary judgment. See ECF No. 37 at 19. The NTSB stated that
it had “completed its production” in this case, and that it had
asserted exemptions as it believed were appropriate. Id.
Accordingly, the NTSB indicated that all issues in this case
could be resolved following briefing. The NTSB filed a “Motion
for Summary Judgment,” rather than a motion for partial summary
judgment; moreover, the NTSB’s proposed order stated that the
case would be closed, should the Court find in favor of the
NTSB. See ECF No. 51, Proposed Order. Furthermore, despite
receiving clear notice from Plaintiffs that it had not briefed


                                24
            On April 9, 2019, the Court granted relief to

Plaintiffs by ordering the production of the wreckage and chain

of custody documents.     ECF No. 56 ¶ 2.   The NTSB moved for

reconsideration of the Order, arguing that the request for the

wreckage and documents was not before the Court.        ECF No. 59.

The NTSB also argued that, in any event, FOIA requests do not

concern physical evidence because those are agency records, and

there were no chain of custody records that had not been

produced.

            The Court granted the NTSB’s motion for

reconsideration.     ECF No. 62.   As a threshold matter, the NTSB

is incorrect in its assertion that the FOIA request was not

before the Court.     See id.; ECF No. 16 ¶¶ 13, 123-38.    However,

the NTSB is correct that the Court cannot order the production

of the wreckage under the FOIA because it is not an agency

record.     See ECF No. 62.   Furthermore, although the chain of

custody records were the proper subject matter of Plaintiffs’

FOIA request, Plaintiffs failed to respond to the NTSB’s

argument that all such records had been produced to Plaintiffs,

belying the need for further production.      See id.



the Court about the wreckage or related documents, the NTSB
failed to seek leave to file a reply brief addressing
Plaintiffs’ arguments. In light of the foregoing, the Court
finds that the merits of all of the issues raised by Plaintiffs
are squarely before the Court and can be ruled on.



                                   25
            Additionally, whatever the merits of Plaintiffs’

arguments concerning their requests under 49 C.F.R. Part 837,

such claims were not before the Court.    See ECF No. 29-1 ¶¶ 146-

52 (erroneously seeking relief pursuant to “14 C.F.R. § 837.4”);

ECF No. 46 (denying leave to file a Second Amended Complaint).



IV.   CONCLUSION

            The Court has reviewed the NTSB’s Vaughn index and the

withheld materials and finds that stated FOIA exemptions apply.

The Court also finds that it cannot order production of the

Goldstein aircraft wreckage pursuant to the FOIA.    Finally,

Plaintiffs have failed to show that they have not been provided

with chain of custody records or that any such records have been

withheld and could be ordered to be produced under the FOIA.

Accordingly, the Court will grant the NTSB’s motion for summary

judgment.




                                 26
EXHIBIT A
               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



THE WOLK LAW FIRM,               : CIVIL ACTION
DON GOLDSTEIN, and               : NO. 16-05632
INGRID GOLDSTEIN,                :
                                 :
     Plaintiffs,                 :
                                 :
v.                               :
                                 :
UNITED STATES OF AMERICA         :
NATIONAL TRANSPORTATION SAFETY   :
BOARD,                           :
                                 :
     Defendant.                  :




                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                    JUNE 18APRIL 9, 2019



I.   INTRODUCTION


          Plaintiffs are a law firm retained to represent

aircraft accident victims and their families, and the parents of

Mark Goldstein, an aircraft accident victim.   ECF No. 16 ¶¶ 1,

3.   The Amended Complaint only identifies the Goldstein family

as clients of the law firm.   Id. ¶ 4.

          Plaintiffs filed this suit against the National

Transportation Safety Board (NTSB) because the NTSB has denied
Plaintiffs’ Freedom of Information Act (FOIA) requests8 for

documents related to seven aircraft accident investigations.9

See id. ¶¶ 10-14.   Plaintiffs requested the NTSB to produce

various types of materials, including “investigation materials,”

“missing pieces of the [Goldstein] accident aircraft wreckage,”

“logbooks and video footage of the accident,” and “data download

from equipment onboard the accident aircraft.”    See id. ¶ 13.

          Earlier in the litigation, the Court granted the

NTSB’s motion to dismiss Count I -- “Obstruction of Justice and

Violation of Due Process”.   See ECF No. 15.   Only Count II

remains in this case -- “Violation of the Freedom of Information

Act”.

8         Plaintiffs filed their FOIA requests because they have
a particular interest in the information sought. However, the
FOIA does not require a requestor to have peculiar interests,
rather “the identity of the requesting party has no bearing on
the merits of his or her FOIA request.” U.S. Dep’t of Justice
v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 771
(1989). Indeed, Congress “clearly intended the FOIA to give any
member of the public as much right to disclosure as one with a
special interest in a particular document.” Id. (quoting NLRB
v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975)) (quotation
marks and alterations omitted). Put another way, neither a
noble nor a nefarious purpose will alter the scope of materials
available under the FOIA.

9         According to the NTSB, the investigations have been
completed.

          During this case, Plaintiffs informed the Court that
they were involved in litigation over these aircraft accidents.
According to Plaintiffs, the aircraft accident litigation is
still active.



                                 2
             The NTSB filed a motion for summary judgment.   ECF No.

51.   The NTSB’s briefing includes a “Vaughn” index, ECF No. 51-

1, that describes the nature of the materials it continues to

withhold from Plaintiffs and the reason why those materials are

being withheld.     See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir.

1973).      The NTSB also submitted copies of documents and videos

to the Court for in camera review.

             Upon consideration of the parties’ arguments, and

following an in camera review, the Court finds that the NTSB

properly denied Plaintiffs’ FOIA requests for the documents and

videos.     However, the Court finds that in this case, information

concerning the wreckage and the wreckage itself has not been

argued to be exempt under the FOIA, and so must be produced.

             Furthermore, the Court is not authorized under the

FOIA to order the production of the aircraft wreckage because it

is not an agency record, and the NTSB has not withheld chain of

custody documents concerning the wreckage.

II.   LAW

             The FOIA confers federal jurisdiction to enjoin a

federal agency from withholding agency records that are

improperly being withheld.      5 U.S.C. § 552(a)(4)(B); U.S. Dep’t

of Justice v. Tax Analysts, 492 U.S. 136, 142 (1989) (explaining

that federal jurisdiction exists to determine whether there are

improperly withheld agency records).      “For purposes of the FOIA,


                                    3
the term ‘records’ does not include tangible objects.”      Friedman

v. U.S. Secret Serv., 923 F. Supp. 2d 262, 275 (D.D.C. 2013).

            The “FOIA creates a presumption favoring disclosure”

of Government documents.    Manna v. U.S. Dep’t of Justice, 51

F.3d 1158, 1163 (3d Cir. 1995).       Furthermore, as a predicate to

granting FOIA relief, the agency records must have been

withheld.    See 5 U.S.C. § 552(a)(4)(B); Tax Analysts, 492 U.S.

at 142.   However, certain categories of documents are exempt

from the FOIA’s production requirements, i.e., an agency may

withhold materials that fall within one or more of the nine

enumerated exemptions.     See 5 U.S.C. § 552(b).    As relevant to

this case, by statutory exemption number, the FOIA does not

apply to matters and materials that are:

            (2) related solely to the internal personnel
            rules and practices of an agency;

            (3) specifically exempted from disclosure by
            statute if that statute requires that the matters
            be withheld from the public in such a manner as
            to leave no discretion on the issue or
            establishes particular criteria for withholding
            or refers to particular types of matters to be
            withheld;

            (4) trade secrets and commercial or financial
            information obtained from a person and privileged
            or confidential;

            (5) inter-agency or intra-agency memorandums or
            letters that would not be available by law to a
            party other than an agency in litigation with the
            agency, provided that the deliberative process
            privilege shall not apply to records created 25
            years or more before the date on which the
            records were requested; and


                                  4
         (6) personnel and medical files and similar files
         the disclosure of which would constitute a
         clearly unwarranted invasion of personal privacy.

Id.

         A district court reviews an agency’s use of a FOIA

exemption to withhold documents de novo.   Id. § 552(a)(4)(B).

         The agency has the burden of showing that a statutory

exemption applies.   Id.; see also Manna, 51 F.3d at 1163 (citing

McDonnell v. United States, 4 F.3d 1227, 1241 (3d Cir. 1993)).

         The agency can sustain its burden under the FOIA by

submitting a detailed explanation, that can take many different

forms and combinations, that “describe[s] the material withheld

and detail[s] why it fits within the claimed exemption.”

McDonnell, 4 F.3d at 1241; Lame v. U.S. Dep’t of Justice, 654

F.2d 917, 922 (3d Cir. 1981) (“[T]the district court must have

furnished to it, in whatever form, public or private, all of the

detailed justifications advanced by the government for non-

disclosure.”).   The court may order the agency to submit copies

of the withheld materials for in camera review.   5 U.S.C.

§ 552(a)(4)(B); see also Ferri v. Bell, 645 F.2d 1213, 1225–26

(3d Cir. 1981), modified, 671 F.2d 769 (3d Cir. 1982).

         The agency is entitled to summary judgment in a FOIA

case if the agency “describe[s] the withheld information and the

justification for withholding [it] with reasonable specificity,

demonstrating a logical connection between the information and



                                 5
the claimed exemption” and the agency’s submissions in support

of withholding “are not controverted by either contrary evidence

in the record nor by evidence of agency bad faith.”    Manna, 51

F.3d at 1163-64 (quoting Am. Friends Serv. Comm. v. Dep’t of

Def., 83l F.2d 441, 444 (3d Cir. 1987)).   The court may also

grant summary judgment after in camera review.    See Lame v. U.S.

Dep’t of Justice, 767 F.2d 66, 71-72 (3d Cir. 1985); Cuccaro v.

Sec’y of Labor, 770 F.2d 355, 356-57, 361 (3d Cir. 1985).



III. DISCUSSION

         Plaintiffs seek the production of documents and other

materials in connection with seven NTSB aircraft accident

investigations.   See ECF No. 51 at 4-7; ECF No. 52-1 at 2.     In

support of its motion for summary judgment, the NTSB identified

and argued the applicability of at least one of Exemptions 2, 3,

4, 5, or 6 as the basis for withholding each of the materials

listed in the Vaughn index.   See ECF No. 51-1.   The majority of

the materials were withheld pursuant to Exemption 5.   See id.

In some instances, Exemptions 5 and 6 are asserted.    The NTSB

made no arguments concerning the Goldstein aircraft accident

wreckage or information about the wreckage.

         Below, the Court addresses by exemption category

whether the asserted exemptions properly apply to the withheld

materials.


                                 6
     A.     Exemption 2

            Under Exemption 2, an agency may withhold materials

that are:

            related solely to the internal personnel rules
            and practices of an agency.

5 U.S.C. § 552(b)(2).

            Plaintiffs did not argue in their opposition briefing

that the NTSB had improperly withheld materials under Exemption

2.   See ECF No. 52-1.

            The Court agrees with the NTSB that Exemption 2

applies to the withheld communications that concern requests for

“compensatory and overtime pay for work during the

investigation.”    ECF No. 51 at 11; see Milner v. Dep’t of Navy,

562 U.S. 562, 570 & n.4, 581 (2011).

     B.     Exemption 3

            Under Exemption 3, an agency may withhold materials

that are:

            specifically exempted from disclosure by statute
            if that statute requires that the matters be
            withheld from the public in such a manner as to
            leave no discretion on the issue or establishes
            particular criteria for withholding or refers to
            particular types of matters to be withheld.

5 U.S.C. § 552(b)(3).

            The NTSB argues that a video taken by a passenger on

the aircraft using a cell phone is exempted from disclosure by

statute.    ECF No. 51 at 12.   The statute, 49 U.S.C. § 1114(c),



                                   7
prohibits the NTSB from disclosing a recording made by cockpit

video recorder (CVR):

         [The NTSB] may not disclose publicly any part of
         a cockpit voice or video recorder recording or
         transcript of oral communications by and between
         flight crew members and ground stations related
         to an accident or incident investigated by the
         [NTSB].

49 U.S.C. § 1114(c)(1) (emphasis added).

         The NTSB further argues that the CVR statute falls

within the ambit of Exemption 3 because, by the terms of the

statute, the NTSB has no discretion on the issue of disclosure.

ECF No. 51 at 12-13.

         As to whether the cell phone video at issue qualifies

as a CVR recording, the NTSB argues that it interprets the

statute to include “videos of the interior of the cockpit taken

with a cell phone.”     Id.   The NTSB further argues that it is

entitled to deference on this interpretation.      Id.

         In response, Plaintiffs do not rebut any of the NTSB’s

arguments that the CVR statute is an Exemption 3 statute, the

NTSB correctly interpreted the CVR statute, or that the cell

phone video is CVR statute material.     Instead, Plaintiffs

respond that Congress “has explicitly authorized courts to order

production of onboard video under 49 U.S.C. § 1154.”      ECF No.

52-1 at 5.   Plaintiffs argue that “under 49 U.S.C. § 1154, the

video recording may be produced in discovery,” provided certain




                                   8
conditions are met.10   Id. at 14-15.   Plaintiffs further argue

that “virtually every court that has addressed the issue has


10        Of relevance to Plaintiffs’ argument, 49 U.S.C.
§ 1154(a) provides:

          (1)(C) Except as provided by this subsection, a
          party in a judicial proceeding may not use
          discovery to obtain a cockpit or surface vehicle
          recorder recording.

          (3) Except as provided in paragraph (4)(A) of
          this subsection, a court may allow discovery by a
          party of a cockpit or surface vehicle recorder
          recording, including with regard to a video
          recording any still image that the National
          Transportation Safety Board has not made
          available to the public under section 1114(c) or
          1114(d) of this title, if, after an in camera
          review of the recording, the court decides that—

               (A) the parts of the transcript made
               available to the public under section
               1114(c) or 1114(d) of this title and to the
               party through discovery under paragraph (2)
               of this subsection do not provide the party
               with sufficient information for the party to
               receive a fair trial; and

               (B) discovery of the cockpit or surface
               vehicle recorder recording, including with
               regard to a video recording any still image
               that the National Transportation Safety
               Board has not made available to the public
               under section 1114(c) or 1114(d) of this
               title, is necessary to provide the party
               with sufficient information for the party to
               receive a fair trial.

          (4)(A) When a court allows discovery in a
          judicial proceeding of a still image or a part of
          a cockpit or surface vehicle recorder transcript
          not made available to the public under section
          1114(c) or 1114(d) of this title or a cockpit or
          surface vehicle recorder recording, the court
          shall issue a protective order—


                                 9
held the CVR recording discoverable, since it is likely to lead

to the discovery of evidence that is relevant to the allegations

of the parties involved.”   Id. at 16 (citing eight pan-United

States federal and state court decisions11).

           To evaluate whether an agency has properly invoked

Exemption 3, the Court must first determine whether the claimed

statute is a statute of FOIA exemption, and second whether the

withheld material satisfies the criteria of that exemption

statute.   See C.I.A. v. Sims, 471 U.S. 159, 167 (1985).

           The first part of the test is straightforward in this

case, and the Court finds that the CVR statute is one that is



           (i) to limit the use of the still image, the part
           of the transcript, or the recording to the
           judicial proceeding; and

           (ii) to prohibit dissemination of the still
           image, the part of the transcript, or the
           recording to any person that does not need access
           to the still image, the part of the transcript,
           or the recording for the proceeding.


11        Those decisions are: McCoy v. Southwest Airlines Co.,
208 F.R.D. 617 (C.D. Cal. 2002); Buschmann v. Little Rock
National. Airport, 222 F.R.D. 114 (N.D. Tex. 2004); In re Air
Crash at Lexington, Kentucky, August 27, 2006, No. CIV.A. 5:06-
CV316-KSF, 2007 WL 4321865 (E.D. Ky. Dec. 6, 2007); In re
September 11 Litigation, No. 02 CIV. 7912 (AKH), 2007 WL 2668608
(S.D.N.Y. Sept. 12, 2007); Wandel v. American Airlines, Inc.,
No. 052-00275, slip op. (Mo. St. Louis Cir. Ct. Apr. 18, 2007);
In Re Aircrash Near Roselawn, Indiana, MDL-1070, No. 95 C 4593,
slip op. (N.D. Ill. Dec. 4, 1996); McCoy v. USAir, Inc., No.
94L11726, slip op. (Ill. Cook Cnty. Dec. 23, 1997); and In Re
Air Crash Disaster at John F. Kennedy International Airport, 687
F.2d 626 (2d Cir. 1982).


                                10
covered by Exemption 3.   By its plain terms, § 1114(c)(1)

prohibits the NTSB from disclosing the video, and leaves the

NTSB with no discretion on the issue.   Therefore, this statute

is an Exemption 3 statute.

          The second part of the test is less straightforward in

this case.   The plain text of the Exemption 3 statute does not

state that it covers video recordings made by a cell phone

camera.   Thus, the inquiry turns on whether the Court agrees

with the NTSB’s interpretation that “the term ‘cockpit voice or

video recorder recording’ in § 1114(c)(1) . . . include[s]

videos of the interior of the cockpit taken with a cell phone.”

ECF No. 51 at 12-13.   The NTSB argues that its interpretation

“is reasonable and entitled to deference.”   Id. (citing e.g.,

C.I.A. v. Sims, 471 U.S. at 173-74, and Aronson v. I.R.S., 973

F.2d 962, 965 (1st Cir. 1992)).

          But should the Court defer to the NTSB’s

interpretation?   The cases cited by the NTSB do not appear to

sweep as broadly as the NTSB argues, and the answer is not so

clear.

          The Court is not persuaded that Sims fully supports

the NTSB’s position.   Sims concerned an Exemption 3 statute that

necessarily required deference to the agency because the statute

itself indicated that the agency had broad authority on the

matter to define what were covered materials in matters of


                                  11
national intelligence and secrecy, and the legislative history

confirmed this result.     See Sims, 471 U.S. at 168-73.

            The NTSB also cites the First Circuit’s decision in

Aronson, a thorough and well-reasoned opinion concerning whether

the FOIA statute was trumped by the confidentiality provisions

of a tax statute asserted as an Exemption 3 statute.       See

Aronson, 973 F.2d at 965-67.      The court juxtaposed the purposes

of the statutes:     “sunlight” is brought by the FOIA, while

“clouds” of confidentiality are brought by the Exemption 3 tax

statute at issue.     See id.   The court acknowledged that other

courts facing the exact same issue had decided the matter

“without giving the agency leeway,” but the court reasoned that

Congress’s intent was for the confidentiality statute to

control.    Id.   The court’s conclusion indicated that some

deference was required:     “once a court determines that the

statute in question is an Exemption 3 statute, and that the

information requested at least arguably falls within the

statute, FOIA de novo review normally ends.”      Id. at 967

(emphasis added).

            But other Circuits have rejected the First Circuit’s

approach in Aronson, and have ruled that there is no deference

to an agency’s interpretation when considering Exemption 3

statutes.   See, e.g., Carlson v. U.S. Postal Serv., 504 F.3d

1123, 1126–27 (9th Cir. 2007).     In Carlson, the Ninth Circuit


                                   12
explained that its own precedent, which predated the Aronson

opinion, required no deference because it was “the court’s

responsibility to ensure that agencies do not interpret

exemptions too broadly, [therefore] deference appears

inappropriate in the FOIA context.”    Id. at 1127 (quoting

Lessner v. U.S. Dep’t of Commerce, 827 F.2d 1333, 1335 (9th Cir.

1987).

            The parties did not cite, and the Court is not aware

of, Third Circuit precedent that directly answers whether the

NTSB should be afforded deference in its interpretation of an

Exemption 3 statute.    Those cases that consider FOIA do not

definitively decide the deference issues raised by the NTSB’s

argument.   See, e.g., Houghton v. Nat’l Sec. Agency, 378 F.

App’x 235, 238 (3d Cir. 2010) (“To evaluate an Agency’s

Exemption Three claim, a court must determine whether the

claimed statute is a statute of exemption under FOIA, and

whether the withheld material satisfies the criteria of the

exemption statute.” (citing Sims, 471 U.S. at 167)); McDonnell,

4 F.3d at 1249 (“[T]he Government bears the burden of

establishing that the withheld material falls within the scope

of the federal statute upon which it relies.”); Grasso v.

I.R.S., 785 F.2d 70, 72-75 (3d Cir. 1986) (ruling that a request

for disclosure was governed by the FOIA and not the tax statute,

but remaining silent on whether there is some deference); Ferri,


                                 13
645 F.2d at 1221 (“In light of [the de novo determination]

mandate, courts generally should not pay special deference to

the agency’s findings.”).

            Absent clear direction from controlling case law, the

Court returns to the text of the FOIA statute, which requires a

court to “determine the matter de novo.”    5 U.S.C.

§ 552(a)(4)(B).    The “matter” necessarily includes all of the

factual and legal decisions made by an agency, but the NTSB’s

deference argument requires the Court to parse the command of

conducting de novo review to mean only part of the agency’s

decision is reviewed rather than the matter as a whole.     Without

more guidance from the FOIA statute itself or an asserted

Exemption 3 statute (as was the case in Sims), the Court is not

confident that such parsing is the appropriate default mode of

analysis.

            While the issue of deference remains unclear, even if

the Court does not give deference to the agency’s

interpretation, the Court finds that cell phone video falls

within the material covered by the asserted Exemption 3 statute,

49 U.S.C. § 1114(c)(1).    Whether a video is recorded by a device

that is attached to the aircraft or is handheld, to the extent

video footage of the cockpit is recorded, any differences

between the devices are irrelevant.    What is important is the

prohibition on disclosure of recordings made of the cockpit:


                                 14
the manner of recording is immaterial.   This view is further

supported by Plaintiffs’ explanation that the cell phone video

would generally show exactly the types of information captured

by a fixed or built-in cockpit video recorder.   See ECF No. 52-1

at 6.

          All that is left to discuss is Plaintiffs’ “exemption-

to-the-exemption” argument.   Given that the Court has found that

there is an absolute prohibition imposed by § 1114(c)(1), access

to the materials under the FOIA is foreclosed, and so the Court

need not address this argument.12


12        In any case, Plaintiffs misapprehend the scope and
purpose of the statute they cite, 49 U.S.C. § 1154(a), as
authorizing disclosure of the video.

          As the NTSB correctly states, § 1154(a) applies to
litigation over aircraft crashes, not litigation over FOIA
access. Indeed, the text of § 1154(a) restricts its
applicability by stating that “[e]xcept as provided by this
subsection, a party in a judicial proceeding may not use
discovery . . . .” 49 U.S.C. § 1154(a)(1). And before a court
presiding over the case in which discovery is requested can
order the NTSB to produce a CVR recording, the court must
determine whether “discovery . . . is necessary to provide the
party with sufficient information for the party to receive a
fair trial.” Id. § 1154(a)(3)(B). A court that is not
presiding over the aircraft litigation cannot be expected to
determine what information the requesting party needs.

          At least one district court has found that the
forerunner to § 1154(a) did not require disclosure of the CVR
recordings. In McGilvra v. National Transportation Safety
Board, 840 F. Supp. 100 (D. Colo. 1993), cited by the NTSB, the
court faced a FOIA request for the CVR tape from an aircraft
crash. At the time the FOIA request was made, litigation over
the aircraft crash was pending in an Illinois state court.
McGilvra, 840 F. Supp. at 101. The federal court ruled that


                                15
     C.     Exemption 4

            Under Exemption 4, an agency may withhold materials

that are:

            trade secrets and commercial or financial
            information obtained from a person and privileged
            or confidential.

5 U.S.C. § 552(b)(4).

            Plaintiffs did not argue in their opposition briefing

that the NTSB had improperly withheld materials under Exemption

4.   See ECF No. 52-1.

            The Court agrees with the NTSB that Exemption 4

applies to the withheld record that contains “commercial

information about an aircraft component.”    ECF No. 51 at 16;

Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d 312,

319 (D.C. Cir. 2006).

     D.     Exemption 5

            Under Exemption 5, an agency may withhold materials

that are:

            inter-agency or intra-agency memorandums or
            letters that would not be available by law to a

“[t]he determination whether the [video] is discoverable by a
party to plane crash litigation is a question that must be
addressed to the court where that litigation is pending. . . .
The FOIA does not grant this court authority to order discovery
in a case that is not pending before it.” Id. at 103 (emphasis
added).

          Although Plaintiffs were able to cite a litany of
cases in which production was ordered, see supra n.2, those
cases all concerned aircraft crash litigation and not FOIA
litigation, rendering those decisions inapposite.


                                 16
           party other than an agency in litigation with the
           agency, provided that the deliberative process
           privilege shall not apply to records created 25
           years or more before the date on which the
           records were requested.

5 U.S.C. § 552(b)(5).

           The NTSB argues that these materials are exempted as

being privileged documents that reflect the NTSB’s deliberative

process in determining the circumstances of the accidents and in

developing safety recommendations.     ECF No. 51 at 18-23.

Further, the NTSB argues that the deliberative process privilege

is not limited to documents related to a policy decision, and

that factual information is also protected.     Id. at 24-27.

           Plaintiffs argue that Exemption 5 does not apply

because the documents are unrelated to a policy decision.       ECF

No. 52-1 at 10-11.   Plaintiffs also argue that factual materials

are not protected.   Id. at 12.

           Exemption 5 “encompasses the traditional discovery

privileges, including the deliberative process privilege, which

‘protects agency documents that are both predecisional and

deliberative.’”   Abdelfattah v. U.S. Dep’t of Homeland Sec., 488

F.3d 178, 183 (3d Cir. 2007) (quoting Judicial Watch, Inc. v.

FDA, 449 F.3d 141, 151 (D.C. Cir. 2006); citing Dep’t of the

Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8

(2001)).




                                  17
           To decide whether the predecisional privilege applies,

a court must determine whether the document “was generated

before the adoption of an agency policy,” or other decision, and

whether the document “reflects the give-and-take of the

consultative process.”    Coastal States Gas Corp. v. Dep’t of

Energy, 617 F.2d 854, 866 (D.C. Cir. 1980).     The privilege

covers “recommendations, draft documents, proposals,

suggestions, and other subjective documents which reflect the

personal opinions of the writer rather than the policy of the

agency.”   Id.   Such documents “would inaccurately reflect or

prematurely disclose the views of the agency, suggesting as

agency position that which is as yet only a personal position.”

Id.

           An agency does not have to identify a specific

decision in order to invoke Exemption 5.     N.L.R.B. v. Sears,

Roebuck & Co., 421 U.S. 132, 151 n.18 (1975).    However, the

agency must identify “what deliberative process is involved, and

the role played by the documents.”     Coastal States Gas Corp.,

617 F.2d at 868.

           Exemption 5 still applies to predecisional materials

even after a decision has been made:

           The purpose of the privilege for predecisional
           deliberations is to insure that a decisionmaker
           will receive the unimpeded advice of his
           associates. The theory is that if advice is
           revealed, associates may be reluctant to be


                                 18
           candid and frank. It follows that documents
           shielded by executive privilege remain privileged
           even after the decision to which they pertain may
           have been effected, since disclosure at any time
           could inhibit the free flow of advice, including
           analysis, reports, and expression of opinion
           within the agency.

Fed. Open Mkt. Comm. of Fed. Reserve Sys. v. Merrill, 443 U.S.

340, 359–60 (1979).

           The privilege also protects the work done by

consultants on behalf of the agency.     See, e.g., McKinley v. Bd.

of Governors of Fed. Reserve Sys., 647 F.3d 331, 336-39 (D.C.

Cir. 2011).

           “Purely factual material usually cannot be withheld

under Exemption 5 unless it reflects an ‘exercise of discretion

and judgment calls.’”    Ancient Coin Collectors Guild v. U.S.

Dep’t of State, 641 F.3d 504, 513 (D.C. Cir. 2011) (quoting

Mapother v. Dep’t of Justice, 3 F.3d 1533, 1539 (D.C. Cir.

1993)).    “[T]he selection or organization of facts” may be “part

of an agency’s deliberative process,” and thus exempt under

Exemption 5.   Id. (citing Montrose Chem. Corp. of Cal. v. Train,

491 F.2d 63, 71 (D.C. Cir. 1974)).     Thus, the D.C. Circuit has

held that non-disclosure was proper where a report’s factual

material had been “assembled through an exercise of judgment in

extracting pertinent material from a vast number of documents

for the benefit of an official called upon to take discretionary

action.”   Mapother, 3 F.3d at 1539.


                                 19
            The privilege applies to agency decisions that are not

a policy decision.     Klamath, 532 U.S. at 8 (“[D]eliberative

process covers documents reflecting advisory opinions,

recommendations and deliberations comprising part of a process

by which governmental decisions and policies are formulated.”

(emphasis added)(internal quotation marks omitted)).

            Several circuit decisions confirm not only that the

privilege applies to decisions that are not formally policy, but

in particular to investigations of aircraft accidents by various

agencies.    The D.C. Circuit affirmed a ruling that

“predecisional material from aircraft accident investigations”

was properly withheld “under the deliberative process privilege

incorporated into Exemption 5.”    Badhwar v. U.S. Dep’t of Air

Force, 829 F.2d 182, 183, 184-85 (D.C. Cir. 1987).

            The Ninth Circuit has also considered whether

Exemption 5 had been properly invoked in a case involving an

aircraft accident.     Lahr v. Nat’l Transp. Safety Bd., 569 F.3d

964 (9th Cir. 2009).    The court ruled that certain documents

were part of the predecisional process where those documents had

been prepared “for the specific purpose of aiding the agency in

its determination of the likely flight path of the aircraft

following the explosion, a determination central to the

[agency’s] task of explaining what [happened],” and that

discussed “estimates of the aircraft’s flight path, [and]


                                  20
reviews those estimates and makes recommendations.”     Id. at 982-

83.   Because those documents exposed the thought processes of

the agency, including evaluations of data and calculations, the

privilege applied.   Id. at 982-84.

          The Court finds that the materials at issue are

protected by the predecisional privilege.   First, the NTSB is

investigating various accidents, and has not yet issued a

finding or recommendation as a result of the investigation.      It

is of no moment that the process may not result in an

adjudication or the adoption of a policy; rather, the

deliberative process is at work, has yet to be completed, and

will likely result in the issuance of a report with

recommendations.

          Second, the materials reflect the give-and-take of the

consultative process, including draft documents and

correspondence containing questions and answers.   To the extent

the materials have factual information, they are still protected

because they represent agency workers’ discretion and judgment

calls, for example through the selection, interpretation, or

manipulation to generate other factual bases for further use.

See Ancient Coin Collectors Guild, 641 F.3d at 513; Lahr, 569

F.3d at 982-83.

          The Court finds that the NTSB properly withheld the

materials identified under Exemption 5.


                                21
    E.      Exemption 6

            Under Exemption 6, an agency may withhold materials

that are:

            personnel and medical files and similar files the
            disclosure of which would constitute a clearly
            unwarranted invasion of personal privacy.

5 U.S.C. § 552(b)(6).

            Exemption 6 protects privacy interests of individuals,

whether the individuals are alive or dead.    Nat’l Archives &

Records Admin. v. Favish, 541 U.S. 157, 167 (2004).

            The NTSB argues that the materials at issue here

include photographs “depicting mutilated human remains, autopsy

reports, and medical case reviews,” and are thus “personnel,

medical and similar files” covered by Exemption 6.    ECF No. 51

at 29.

            Plaintiffs make a one-paragraph argument calling for

the Court to apply relevant case law and to balance the public

interest in disclosure against privacy interests.     ECF No. 52-1

at 13.   Plaintiffs do not claim to have a direct and personal

interest in the Exemption 6 materials.    See id.

            In the Third Circuit, to determine whether disclosure

under the FOIA is required, a court must “determine whether the

information sought is subject to privacy protection and, if so,

whether the invasion of privacy is ‘clearly unwarranted.’       This

inquiry involves a balancing of the public interest served by



                                 22
disclosure against the harm resulting from the invasion of

privacy.”    Int’l Bhd. of Elec. Workers Local Union No. 5 v. U.S.

Dep’t of Hous. & Urban Dev., 852 F.2d 87, 89 (3d Cir. 1988),

holding modified by Sheet Metal Workers Int’l Ass’n, Local Union

No. 19 v. U.S. Dep’t of Veterans Affairs, 135 F.3d 891 (3d Cir.

1998).

            “[T]he reason for which [a plaintiff] seeks disclosure

of the medical records [and similar files] at issue . . . is

irrelevant to whether disclosure is proper.”     McDonnell, 4 F.3d

at 1253.     “Instead, whether disclosure of a private document is

warranted under Exemption 6 must turn . . . on the nature of the

requested document and its relationship to the basic purpose of

the [FOIA] to open agency action to the light of public

scrutiny.”    Id. (internal quotation marks omitted) (quoting

Dep’t of Air Force v. Rose, 425 U.S. 352, 372 (1976)).     Indeed,

“the FOIA’s central purpose is to ensure that the Government’s

activities be opened to the sharp eye of public scrutiny, not

that information about private citizens that happens to be in

the warehouse of the Government be so disclosed.”     Reporters

Comm., 489 U.S. at 774.

            The Court finds that the strong privacy interests of

the deceased and the relatives of the deceased are not

outweighed by any public interest factors which are, at most,

minimal.     The documents reveal little-to-nothing at all about


                                  23
the agency’s activities and conduct, rather the documents

concern medical issues and medical opinions.   Accordingly, the

death scene photographs, autopsy reports, and medical case

reviews were properly withheld under Exemption 6.

     F.   Aircraft wreckage & Chain of custody documents

          The NTSB did not move for summary judgment on

Plaintiffs’ request for pieces of the aircraft wreckage or

documents relating to the wreckage.   See ECF No. 16 ¶ 13, Prayer

for Relief to Count II.

          Plaintiffs argue that in light of the NTSB’s silence

on this issue, the Court should order “such components [to] be

produced, or information as to their chain of custody [to] be

presented to the Plaintiffs.”   ECF No. 52-1 at 17.13



13        “FOIA cases typically and appropriately are decided on
motions for summary judgment.” Defs. of Wildlife v. U.S. Border
Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); see also, Rimmer
v. Holder, 700 F.3d 246, 255 (6th Cir. 2012); Cooper Cameron
Corp. v. U.S. Dep’t of Labor, Occupational Safety & Health
Admin., 280 F.3d 539, 543 (5th Cir. 2002); Samahon v. F.B.I., 40
F. Supp. 3d 498, 502 (E.D. Pa. 2014). This case is no
different. On September 12, 2017, the Court held a status and
scheduling conference during which the Court explained that the
merits of Plaintiffs’ FOIA requests would be resolved through
summary judgment. See ECF No. 37 at 19. The NTSB stated that
it had “completed its production” in this case, and that it had
asserted exemptions as it believed were appropriate. Id.
Accordingly, the NTSB indicated that all issues in this case
could be resolved following briefing. The NTSB filed a “Motion
for Summary Judgment,” rather than a motion for partial summary
judgment; moreover, the NTSB’s proposed order stated that the
case would be closed, should the Court find in favor of the
NTSB. See ECF No. 51, Proposed Order. Furthermore, despite
receiving clear notice from Plaintiffs that it had not briefed


                                24
            On April 9, 2019, the Court granted relief to

Plaintiffs by ordering the production of the wreckage and chain

of custody documents.     ECF No. 56 ¶ 2.   The NTSB moved for

reconsideration of the Order, arguing that the request for the

wreckage and documents was not before the Court.        ECF No. 59.

The NTSB also argued that, in any event, FOIA requests do not

concern physical evidence because those are agency records, and

there were no chain of custody records that had not been

produced.

            The Court granted the NTSB’s motion for

reconsideration.     ECF No. 62.   As a threshold matter, the NTSB

is incorrect in its assertion that the FOIA request was not

before the Court.     See id.; ECF No. 16 ¶¶ 13, 123-38.     However,

the NTSB is correct that the Court cannot order the production

of the wreckage under the FOIA because it is not an agency

record.     See ECF No. 62.   Furthermore, although the chain of

custody records were the proper subject matter of Plaintiffs’

FOIA request, Plaintiffs failed to respond to the NTSB’s

argument that all such records had been produced to Plaintiffs,

belying the need for further production.      See id.



the Court about the wreckage or related documents, the NTSB
failed to seek leave to file a reply brief addressing
Plaintiffs’ arguments. In light of the foregoing, the Court
finds that the merits of all of the issues raised by Plaintiffs
are squarely before the Court and can be ruled on.



                                   25
            Additionally, whatever the merits of Plaintiffs’

arguments concerning their requests under 49 C.F.R. Part 837,

such claims were not before the Court.     See ECF No. 29-1 ¶¶ 146-

52 (erroneously seeking relief pursuant to “14 C.F.R. § 837.4”);

ECF No. 46 (denying leave to file a Second Amended Complaint).

            In the Amended Complaint, Plaintiffs included copies

of the correspondence concerning their request for the wreckage.

ECF No. 16 Exs. 8, 9, 11.     On July 12, 2016, Plaintiffs

requested “all wreckage components” from the Goldstein accident

“be immediately released for inspection.”     Id. Ex. 8.

Plaintiffs specifically called out “rudder boost components” and

related pieces.   Id.    The NTSB responded on July 25, 2016, by

explaining that the requested pieces of wreckage had been either

“released to Air Salvage of Dallas” or “consumed by the post-

crash fire.”   Id. Ex. 11.

            Access to and the release of wreckage is governed by

49 C.F.R. § 831.12.     Under that regulation, only authorized

persons are permitted access to wreckage until the NTSB has

determined it has no further need for the wreckage.     49 C.F.R.

§ 831.12.

            One cannot produce that which one does not have.      The

NTSB has stated that the requested wreckage was never or is no

longer in the NTSB’s possession or control.     The NTSB stated

that its investigation was complete, that it no longer had


                                  26
custody or control over any of the wreckage, and that wreckage

has been returned to the owner or Air Salvage of Dallas.

Therefore, the NTSB cannot now release the wreckage for

inspection.   However, to the extent the NTSB at some time did

have the wreckage pieces, the NTSB must have prepared chain of

custody records, and such records could be produced.

          The NTSB has not challenged Plaintiffs’ request for

chain of custody information.   Accordingly, the NTSB shall

provide all documents accounting for the custody of the wreckage

pieces.   Furthermore, although the NTSB did not challenge

Plaintiffs’ request to inspect the Goldstein accident wreckage,

statements by the NTSB indicate that the agency has completed

its investigation, has no further need for the wreckage, and has

shipped the wreckage to the owner or Air Salvage of Dallas.      To

the extent the NTSB does have any pieces of wreckage still in

its possession, the NTSB must make the same available for

inspection.   But assuming the NTSB is correct, if Plaintiffs

need to inspect the wreckage, their remedy lies with seeking

access from the person or entity currently in possession of the

wreckage, whether that is Air Salvage of Dallas or another third

party.




                                27
IV.   CONCLUSION

          The Court has reviewed the NTSB’s Vaughn index and the

withheld materials and finds that stated FOIA exemptions apply.

The Court also finds that it cannot order production of the

Goldstein aircraft wreckage pursuant to the FOIA.   Finally,

Plaintiffs have failed to show that they have not been provided

with chain of custody records or that any such records have been

withheld and could be ordered to be produced under the FOIAthe

NTSB has provided no justification to withhold information

regarding or the wreckage itself if the NTSB still has it.

Accordingly, the Court will grant the NTSB’s motion for summary

judgmentas to the documents and videos identified in the Vaughn

index, but will also order the NTSB to produce chain-of-custody

information about the wreckage or make the wreckage available

for inspection.




                               28
